

 
 

--------------------------------------------------------------------------------

 
                                                     Exhibit 10.1

 
 
AMENDMENT NUMBER 5 TO
 
RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NUMBER 5 TO RECEIVABLES PURCHASE AGREEMENT, dated as of May 19,
2011 (this “Amendment”), is entered into by and among FOUNTAIN CITY FINANCE,
LLC, a Delaware limited liability company (the “Seller”), ENTERPRISE FUNDING
COMPANY LLC, a Delaware limited liability company (“Enterprise Funding”), as an
Investor, BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association
(“Bank of America”), as a Bank and as the agent (the “Agent”) for the Investors
and the Banks, DST SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the
Parent and the Servicer, and each of the parties named on Schedule I hereto as
Originators.  Capitalized terms used and not otherwise defined herein are used
as defined in the Receivables Purchase Agreement (as defined below).
 
WHEREAS, the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of May 21, 2009 (as amended through the date hereof, the
“Receivables Purchase Agreement”);
 
WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain respects as provided herein;
 
NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:
 
SECTION 1. Amendments.  Effective as of the Effective Date (as defined below),
the following amendments are made to the Receivables Purchase Agreement:
 
(a) The definition of “Commitment Termination Date” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended by deleting, in its entirety,
the date “May 19, 2011”  therein and replacing, in its entirety, such date with
“May 17, 2012”.
 
(b) The definition of “Default Ratio” in Section 1.01 of the Receivables
Purchase Agreement is hereby amended and restated in its entirety as follows:
 
“Default Ratio” means, for any calendar month, a ratio (expressed as percentage)
computed by dividing (a) the sum of (i) the Aggregate Outstanding Balance of
Receivables which were 91 - 120 days past due as of the last day of such
calendar month plus (ii) (without duplication) the Aggregate Outstanding Balance
of all Receivables which became Charged-off Receivables during such calendar
month, by (b) the Aggregate Outstanding Balance (in each case, at the time of
creation) of Receivables (excluding Unbilled Receivables) created during the
fourth preceding calendar month.
 
 
 
 

--------------------------------------------------------------------------------

 
(c) The definition of “Delinquency Ratio” in Section 1.01 of the Receivables
Purchase Agreement is hereby amended and restated in its entirety as follows:
 
“Delinquency Ratio” means, for any calendar month, the ratio (expressed as a
percentage) computed as of the last day of the immediately preceding calendar
month by dividing (i) the Aggregate Outstanding Balance of all Receivables that
were Delinquent Receivables on the last day of the immediately preceding
calendar month by (ii) the Aggregate Outstanding Balance of all Receivables
(excluding Unbilled Receivables) created by the Originators during the third
preceding month.
 
(d) The definition of “Dilution Horizon Ratio” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:
 
“Dilution Horizon Ratio” means, as of any date, the ratio (expressed as a
percentage) computed by dividing (i) the Aggregate Outstanding Balance (in each
case, on the date of creation) of all Receivables (excluding Unbilled
Receivables) created by the Originators during the two most recently ended
calendar months by (ii) the Net Eligible Receivables Outstanding Balance as at
the last day of the most recently ended calendar month.
 
(e) The definition of “Dilution Ratio” in Section 1.01 of the Receivables
Purchase Agreement is hereby amended and restated in its entirety as follows:
 
“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed for the most recently ended calendar month by dividing (i) the
Aggregate Outstanding Balance of all Receivables which became Diluted
Receivables during such calendar month by (ii) the Aggregate Outstanding Balance
(in each case, on the date of creation) of all Receivables (excluding Unbilled
Receivables) created during the calendar month immediately preceding such date;
provided that for the purposes of calculating clause (i) above, Diluted
Receivables relating to intercompany Receivables and customer postage deposits
shall be excluded.
 
(f) The definition of “Investors” in Section 1.01 of the Receivables Purchase
Agreement is hereby amended and restated in its entirety as follows:
 
“Investors” means any special purposes entity that finances its activities
directly or indirectly through asset backed commercial paper that becomes a
party to this Agreement in accordance with the terms hereof and, to the extent
of the undivided interests so purchased, shall include any Participants.
 
(g) The definition of “Loss Horizon Ratio” in Section 1.01 of the Receivables
Purchase Agreement is hereby amended and restated in its entirety as follows:
 
“Loss Horizon Ratio” means, as of any date, a ratio (expressed as a percentage)
computed by dividing (i) the sum of (a) the Aggregate Outstanding Balance (in
each case, at the time of creation) of all Receivables (excluding Unbilled
Receivables) created during the five most recently ended calendar months by (ii)
the Net Eligible Receivables Outstanding Balance as of the last day of the most
recently ended calendar month.
 
 
 
 

--------------------------------------------------------------------------------

 
(h) Section 2.08(a) of the Receivables Purchase Agreement is hereby amended and
restated in its entirety as follows:
 
(a) If Bank of America, any Investor, any Bank, any entity which purchases or
enters into a commitment to purchase Receivable Interests or interests therein,
or any of their respective Affiliates (each an “Affected Person”) determines at
any time that (i) the adoption of any Law or any guideline or request from any
Official Body (whether or not having the force of law) or change in any of the
foregoing or (ii) the compliance, application or implementation by the Affected
Person with any Law or any guideline or request from any Official Body (whether
or not having the force of law), including, for the avoidance of doubt, BASEL II
or the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Dodd-Frank Act”), affects or would affect the amount of the capital required or
expected to be maintained by such Affected Person and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of any commitment to make purchases of or otherwise to maintain the
investment in Receivables or interests therein related to this Agreement or to
the funding thereof and other commitments of the same type, then, upon demand by
such Affected Person (with a copy to the Agent), the Seller shall immediately
pay to the Agent for the account of such Affected Person (as a third-party
beneficiary), from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person in the light of such
circumstances, to the extent that such Affected Person reasonably determines
such increase in capital to be allocable to the existence of any of such
commitments. A certificate as to such amounts submitted to the Seller and the
Agent by such Affected Person shall be conclusive and binding for all purposes,
absent manifest error.
 
(i) A new Section 10.12 is hereby added to the Receivables Purchase Agreement as
follows:
 
Section 10.12 Federal Reserve.  Notwithstanding any other provision of this
Receivables Purchase Agreement to the contrary, any Investor or Bank may at any
time pledge or grant a security interest in all or any portion of its rights
(including, without  limitation, any rights to payment of Capital and Yield)
under this Receivables  Purchase Agreement and any other Transaction Document to
secure obligations of such Investor or Bank to a Federal Reserve Bank, without
notice to or consent of the Seller, the Parent, any Originator, the Agent or any
other party; provided, that no such pledge or grant of a security interest shall
release an Investor or Bank from any of its obligations hereunder, or substitute
any such pledgee or grantee for such Investor or Bank as a party hereto.


 
 
 

--------------------------------------------------------------------------------

 
(j) Schedule III (Addresses) of the Receivables Purchase Agreement is hereby
deleted and replaced in its entirety with the Schedule III attached hereto.
 
(k) Schedule IV (UCC Information) of the Receivables Purchase Agreement is
hereby deleted and replaced in its entirety with the Schedule IV attached
hereto.
 
SECTION 2. Effective Date.  This Amendment shall become effective as of the
date  this Amendment shall have been executed and delivered by a duly authorized
officer of each party hereto (the “Effective Date”).
 
SECTION 3. Release and Further Assurances.  Effective as of the Effective Date,
all references to Enterprise Funding in the Receivables Purchase Agreement shall
be deemed stricken and of no further force or effect, Enterprise Funding shall
cease to be a party to the Receivables Purchase Agreement and Enterprise Funding
shall have no further rights, duties, obligations or liabilities under the
Receivables Purchase Agreement, other than rights, duties, liabilities or
obligations accruing prior to the Effective Date; provided, however, that the
indemnification and payment provisions of the Receivables Purchase Agreement
shall be continuing and shall survive after the Effective Date.
 
SECTION 4. Miscellaneous.
 
(a) References in Receivables Purchase Agreement.  Upon the effectiveness of
this Amendment, each reference in the Receivables Purchase Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Receivables Purchase Agreement as amended hereby, and
each reference to the Receivables Purchase Agreement in any other Transaction
Document or any other document, instrument or agreement, executed and/or
delivered in connection with any Transaction Document shall mean and be a
reference to the Receivables Purchase Agreement as amended hereby.
 
(b) Effect on Receivables Purchase Agreement.  Except as specifically amended
hereby, the Receivables Purchase Agreement shall remain in full force and
effect.  This Amendment shall not constitute a novation of the Receivables
Purchase Agreement, but shall constitute an amendment thereof.
 
(c) No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Person under
the Receivables Purchase Agreement or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein.
 
(d) Fees and Expenses.  The Seller and DST Systems agree to pay all costs, fees,
and expenses (including, without limitation, reasonable attorneys’ fees and time
charges of attorneys) incurred by the Agent and/or the Investor in connection
with the preparation, execution and enforcement of this Amendment.
 
(e) Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
 
 
 

--------------------------------------------------------------------------------

 
(f) Counterparts.  This Amendment may be executed in any number of counterparts,
and by the different parties hereto on the same or separate counterparts, each
of which shall be deemed to be an original instrument but all of which together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
(g) Headings.  The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.
 
(h) Amendments.  This Amendment may not be amended or otherwise modified except
as provided in the Receivables Purchase Agreement.
 
(i) GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SELLER:                                               FOUNTAIN CITY FINANCE, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name:  Gregg Wm. Givens
     
        
       Title:    Treasurer

 
PARENT:                                             DST SYSTEMS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Chief Accounting Officer




SERVICER:                                           DST SYSTEMS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Chief Accounting Officer


 
 
ORIGINATORS:
DST SYSTEMS, INC.

 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Chief Accounting Officer




DST OUTPUT, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer

 
[Signature Page to Amendment 5 to Receivables Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

DST OUTPUT CENTRAL, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST OUTPUT EAST, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST OUTPUT WEST, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST TECHNOLOGIES, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST STOCK TRANSFER, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST MAILING SERVICES, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Treasurer
 
 
[Signature Page to Amendment 5 to Receivables Purchase Agreement]

 
 
 

--------------------------------------------------------------------------------

 
DST OUTPUT ELECTRONIC SOLUTIONS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST WORLDWIDE SERVICES, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST RETIREMENT SOLUTIONS, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




ARGUS HEALTH SYSTEMS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST DIRECT, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST HEALTH SOLUTIONS, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer
 
 
                  [Signature Page to Amendment 5 to Receivables Purchase
Agreement]



 
 
 

--------------------------------------------------------------------------------

 
DST GLOBAL SOLUTIONS NORTH AMERICA, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




ISPACE SOFTWARE TECHNOLOGIES, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST TASS, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer




DST BROKERAGE SOLUTIONS, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Assistant Treasurer


FINIX PROFESSIONAL SERVICES, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Assistant Treasurer


CONVERGE SYSTEMS, LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Assistant Treasurer
 
[Signature Page to Amendment 5 to Receivables Purchase Agreement]

 
 
 
 

--------------------------------------------------------------------------------

 
 
NEWKIRK PRODUCTS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Assistant Treasurer
 
LTM PUBLISHING, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Assistant Treasurer
 
MCKAY HOCHMAN CO., INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Assistant Treasurer
 
THIRD PARTY EDUCATIONAL SYSTEMS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Vice President and
Assistant Treasurer
 
CFG OUTPUT LLC
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer


DST HEALTHCARE HOLDINGS, INC.
 
By:           /s/ Gregg Wm.
Givens                                                                           
Name: Gregg Wm. Givens
Title:   Assistant Treasurer
 
                   [Signature Page to Amendment 5 to Receivables Purchase
Agreement]
 



 
 

--------------------------------------------------------------------------------

 
AGENT:  BANK OF AMERICA, NATIONAL ASSOCIATION,
as Agent




By:           /s/ Jeremy
Grubb                                                                
Name: Jeremy Grubb
Title:   Vice President




BANK:   BANK OF AMERICA, NATIONAL ASSOCIATION




By:           /s/ Jeremy
Grubb                                                                
Name: Jeremy Grubb
Title:   Vice President












[End of Signatures]
 








 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Originators:
 
DST Systems, Inc.
 
DST Output, LLC
 
DST Output Central, LLC
 
DST Output East, LLC
 
DST Output West, LLC
 
DST Technologies, Inc.
 
DST Stock Transfer, Inc.
 
DST Mailing Services, Inc.
 
DST Output Electronic Solutions, Inc.
 
DST Worldwide Services, LLC
 
DST Retirement Solutions, LLC
 
Argus Health Systems, Inc.
 
DST Direct, LLC
 
DST Health Solutions, LLC
 
DST Global Solutions North America, LLC
 
iSpace Software Technologies, Inc.
 
DST TASS, LLC
 
DST Brokerage Solutions, LLC


Finix Professional Services, LLC


Converge Systems, LLC


Newkirk Products, Inc.


LTM Publishing, Inc.


McKay Hochman Co., Inc.
 
Third Party Educational Systems, Inc. (d/b/a MasteryPoint Financial
Technologies)


CFG Output LLC (f/k/a DST Output Fulfillment Group, LLC)


DST Healthcare Holdings, Inc. (f/k/a DST Health Solutions Holdings, Inc.)

 
Schedule I
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 


 
ADDRESSES
 


Seller:
Fountain City Finance, LLC
333 West 11th Street
Kansas City, MO  64105
Attention:  Gregg Wm. Givens
Facsimile No. 816-435-8630
 
Agent:
Bank of America, National Association, as Agent
214 North Tryon Street, 21st Floor
NC1-027-21-01
Charlotte, North Carolina  28255
Attention:   ABCP Conduit Group
 
Telephone:  980-386-7922
Facsimile:     704-388-9169
 
Bank:
Bank of America, National Association, as Agent
214 North Tryon Street, 21st Floor
NC1-027-21-01
Charlotte, North Carolina  28255
Attention:    ABCP Conduit Group
 
Telephone:   980-386-7922
Facsimile:      704-388-9169
 
Parent:
DST Systems, Inc.
333 West 11th Street
Kansas City, MO  64105
Attention:  Gregg Wm. Givens
Facsimile No. 816-435-8630
 
Servicer:
DST Systems, Inc.
333 West 11th Street
Kansas City, MO  64105
Attention:  Gregg Wm. Givens
Facsimile No. 816-435-8630
 
Originators:
DST Output, LLC
DST Output Central, LLC
DST Output East, LLC
DST Output West, LLC
DST Technologies, Inc.
DST Stock Transfer, Inc.
DST Mailing Services, Inc.
DST Output Electronic Solutions, Inc.
DST Worldwide Services, LLC
DST Retirement Solutions, LLC
DST Brokerage Solutions, LLC
Finix Professional Services, LLC
Converge Systems, LLC
CFG Output LLC
333 West 11th Street, 5th Floor
Kansas City, MO  64105
Attention:  Gregg Wm. Givens
Facsimile No. 816-435-8630
 
Argus Health Systems, Inc.
1300 Washington Street
Kansas City, MO 64105
Attention:  Gregg Wm. Givens
Facsimile No. 816-435-8630
 
DST Direct, LLC
601 Monroe Street
Jefferson City, MO 65101
Attention: Gregg Wm. Givens
Facsimile No. 816-435-8630
 
DST Health Solutions, LLC
DST Healthcare Holdings, Inc.
2400 Thea Drive
Harrisburg, PA  17110
Attention:  Gregg Wm. Givens
Facsimile No. 717-703-6190
 
DST Global Solutions North America, LLC
27 Melcher Street
Boston, MA 02210
Attention: Gregg Wm. Givens
Facsimile No. 617-482-8878
 
iSpace Software Technologies, Inc.
2400 Thea Drive
Harrisburg, PA  17110
Attention:  Gregg Wm. Givens
Facsimile No. 717-703-6190
 
 
DST TASS, LLC
1075 Baker Building, 706 Second Avenue South
Minneapolis, MN 55402
Attention: Gregg Wm. Givens
Facsimile No. 612-238-4398
 
Newkirk Products, Inc.
15 Corporate Circle
Albany, NY 12203
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399
 
LTM Publishing, Inc.
15 Corporate Circle
Albany, NY 12203
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399
 
McKay Hochman Co., Inc.
10 Park Place
Butler, NJ 07405
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399
 
Third Party Educational Systems, Inc.
43 Main Street, SE
Minneapolis, MN 55414
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399
 
 


Schedule III
 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
UCC INFORMATION
 


 
Seller UCC Information
 
Name:                                                      Fountain City
Finance, LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Originator UCC Information
 
Name:                                                      DST Systems, Inc.
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:                                                      DST Output, LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:                                                      DST Output Central,
LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:                                                      DST Output East, LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:                                                      DST Output West, LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:                                                      DST Technologies,
Inc.
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Missouri
UCC Filing Office:                                 Missouri Secretary of State
 
Name:                                                      DST Stock Transfer,
Inc.
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Missouri
UCC Filing Office:                                 Missouri Secretary of State
 
Name:                                                      DST Mailing Services,
Inc.
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
Other Names:                                         DST Postal Services, Inc.,
Global Mailing Services, Inc.
 
Name:                                                      DST Output Electronic
Solutions, Inc.
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Missouri
UCC Filing Office:                                 Missouri Secretary of State
Other Names:                                         DST CDS, Inc., Corporate
Document Systems, Inc.,
                                                                DST Electronic
Output Solutions, Inc.
 
Name:                                                      DST Worldwide
Services, LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Missouri
UCC Filing Office:                                 Missouri Secretary of State
Other Names:                                          DST WorldWide Services,
LLC
 
Name:                                                      DST Retirement
Solutions, LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:              Argus Health Systems, Inc.
Address:                                                 1300 Washington Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:                                                      DST Direct, LLC
Address:                                                 601 Monroe Street,
Jefferson City, MO 65101
Jurisdiction of Formation:                      Missouri
UCC Filing Office:                                 Missouri Secretary of State
 
Name:                                                      DST Health Solutions,
LLC
Address:                                                 2400 Thea Drive,
Harrisburg, PA  17110
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
Other Names:                                         DST Health Solutions
Systems, LLC, DST Health
                                                                 Solutions
Services, LLC
 
Name:                                                      DST Global Solutions
North America, LLC
Address:                                                 27 Melcher Street,
Boston, MA 02210
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
Prior Names:                                           DSTi Mosiki, LLC


Name:                                                      iSpace Software
Technologies, Inc.
Address:                 2400 TheaDrive, Harrisburg, PA  17110
Jurisdiction of Organization:                California
UCC Filing Office:                                California Secretary of State
 
Name:                                                      DST TASS, LLC
Address:                                                1075 Baker Building, 706
Second Avenue South, Minneapolis, MN 55402
Jurisdiction of Formation:                    Minnesota
UCC Filing Office:                                Minnesota Secretary of State
Other Names:                                          TASS, LLC
 
Name:                                                      DST Brokerage
Solutions, LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:                                                      Finix Professional
Services, LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:                                                      Converge Systems, LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
 
Name:                                                      Newkirk Products,
Inc.
Address:                                                 15 Corporate Circle,
Albany, NY 12203
Jurisdiction of Organization:                 New York
UCC Filing Office:                                 New York Secretary of State
 
Name:                                                      LTM Publishing, Inc.
Address:                                                 15 Corporate Circle,
Albany, NY 12203
Jurisdiction of Organization:                 New York
UCC Filing Office:                                 New York Secretary of State
 
Name:                                                      McKay Hochman Co.,
Inc.
Address:                                                 10 Park Place, Butler,
NJ 07405
Jurisdiction of Organization:                 New York
UCC Filing Office:                                 New York Secretary of State
 
Name:                                                      Third Party
Educational Systems, Inc.
Address:                                                 43 Main Street SE,
Minneapolis, MN 55414
Jurisdiction of Organization:                 Minnesota
UCC Filing Office:                                 Minnesota Secretary of State
Other Names:                                         MasteryPoint Financial
Technologies
 
Name:                                                      CFG Output LLC
Address:                                                 333 West 11th Street,
Kansas City, MO  64105
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
Prior Names:                                            DST Output Fulfillment
Group, LLC
 
Name:                                                      DST Healthcare
Holdings, Inc.
Address:                                                 2400 Thea Drive,
Harrisburg, PA  17110
Jurisdiction of Organization:                 Delaware
UCC Filing Office:                                 Delaware Secretary of State
Prior Names:                                          DST Health Solutions
Holdings, Inc.
 
 
Schedule IV
 

 
 

--------------------------------------------------------------------------------

 
